Case 1:16-cv-10386-LTS Document 518-5 Filed 07/15/21 Page 1 of 10




                    Exhibit 5
Case 1:16-cv-10386-LTS Document 518-5 Filed 07/15/21 Page 2 of 10
Case 1:16-cv-10386-LTS Document 518-5 Filed 07/15/21 Page 3 of 10
Case 1:16-cv-10386-LTS Document 518-5 Filed 07/15/21 Page 4 of 10
Case 1:16-cv-10386-LTS Document 518-5 Filed 07/15/21 Page 5 of 10
Case 1:16-cv-10386-LTS Document 518-5 Filed 07/15/21 Page 6 of 10
Case 1:16-cv-10386-LTS Document 518-5 Filed 07/15/21 Page 7 of 10
Case 1:16-cv-10386-LTS Document 518-5 Filed 07/15/21 Page 8 of 10
Case 1:16-cv-10386-LTS Document 518-5 Filed 07/15/21 Page 9 of 10
 Case 1:16-cv-10386-LTS Document 518-5 Filed 07/15/21 Page 10 of 10




                   Certification of Yang Shao, Ph. D.

                (510) 449-8267, yangshao7@gmail.com

To Whom It May Concern:

        1. I, Yang Shao, declare that I am a professional interpreter/translator of the
             Chinese Language and the English Language. I am certified as required
             by Section 751(d) of the California Evidence Code, which requires that
             an interpreter/translator be certified or registered in accordance with
             Article 4 of Chapter 2 of Title 8 of Section 68560 of the California
             Government Code. My valid certification number with the Judicial
             Council of California is 301244.



        2. I personally read and understood the following documents identified as:



            “12848449_1_July 15 Update -Ex. 5”, a total of 4 pages;




          I hereby certify that the translation from Chinese to English is accurate
          and complete and faithful to the best of my abilities.

        3. I declare under penalty of perjury that the foregoing is true and correct,
             and this Declaration was executed in Fremont, California on July 14,
             2021.




                       Yang Shao, Ph. D.
